Title: From George Washington to Benjamin Grymes, 31 July 1755
From: Washington, George
To: Grymes, Benjamin



[Mount Vernon, 31 July 1755]
To Benja. Grymes Esqr.FredericksburghSir

I don’t remember not recollect to have receivd more than one letter from you, and that I shoud have answerd sooner; but knowing that I cou’d give you no satisfactory acct myself, of your Bed &ca, I thought it more advisable to desire Doctr Walker to enquire of

Mr Gist, and of Colo. Cresap (at whose Ho. I perfectly remember the great Tent was left) concerning them, and to let you know their answer.
I have since recollected, and think I am very certain, that Vanbraam who (was left out after Gist and I came off on Foot) was charged with these and other things, told me that after havg had most of his Horses tired, he was oblig’d to leave your things, with many of my own, out at Mr Gists Ho. where they must have been burnt and destroy’d with his Plantation.
If you are going to England I heartily wish you a good Voyage, and the attainment of your utmost desires. I am Sir Yr most Obt Servt

Go: W——n
Mount Vernon July 31st 1755

